                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION
NICOLE RIGGS                                         CIVIL ACTION NO. 6:18-cv-00729
VERSUS                                               JUDGE TERRY A. DOUGHTY
D X P ENTERPRISES, INC.,                             MAG. JUDGE PATRICK J. HANNA
ET AL.


                                          JUDGMENT

       For the reasons set forth in this Court’s Ruling,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant DXP Enterprises,

Inc., d/b/a C.W. Rod Tool Co.’s (“DXP”) Motion for Summary Judgment [Doc. No. 58] is

GRANTED, and Plaintiff Nicole Riggs’ claims for retaliation under Title VII of the Civil Rights

Act of 1964; intentional infliction of emotional distress under Louisiana state law; and

defamation under Louisiana state law, against DXP are DISMISSED WITH PREJUDICE. As

a result of this Judgment, all claims against DXPs have been dismissed.

       MONROE, LOUISIANA, this 31st day of October, 2019.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
